Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 10/23/2021. Claims 1-19 are pending examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 12 of U.S. Patent No. 16836891.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform similar method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), and claim(s) 12 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 12 is/are drawn to one of the statutory categories of invention.
Claims 1-19 are directed to providing credits to riders to be used in future rides based on riders data. Specifically, the claims recite providing rideshare credits to a ridesharing user for viewing advertising messages during a ridesharing trip, comprising: detecting a request by the user for a ridesharing trip provided by a rideshare provider, associating, with the request, a user location, a pickup location and a destination location; allocating one or more advertisement messages to the user, with content and duration of the advertisement messages based on at least one of the user location, the pickup location and the destination location; providing the one or more advertisement messages to the user for viewing on the user device during an eligibility period, the eligibility period comprising at least one of: a designated time period before the rideshare trip and a designated time period after the rideshare trip; receiving confirmation that the user has viewed at least one of the one or more advertisement messages during the eligibility period; calculating a rideshare credit amount based on the advertisement messages and the eligibility period; and providing the rideshare credit amount to the user, wherein the eligibility period includes the duration of the rideshare trip, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, user device, and an advertising message database merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, user device, and an advertising message database perform(s) the steps or functions of providing rideshare credits to a ridesharing user for viewing advertising messages during a ridesharing trip, comprising: detecting a request by the user for a ridesharing trip provided by a rideshare provider, associating, with the request, a user location, a pickup location and a destination location; allocating one or more advertisement messages to the user, with content and duration of the advertisement messages based on at least one of the user location, the pickup location and the destination location; providing the one or more advertisement messages to the user for viewing on the user device during an eligibility period, the eligibility period comprising at least one of: a designated time period before the rideshare trip and a designated time period after the rideshare trip; receiving confirmation that the user has viewed at least one of the one or more advertisement messages during the eligibility period; calculating a rideshare credit amount based on the advertisement messages and the eligibility period; and providing the rideshare credit amount to the user, wherein the eligibility period includes the duration of the rideshare trip. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, user device, and an advertising message database to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing credits to riders to be used in future rides based on riders data. As discussed above, taking the claim elements separately, the system, user device, and an advertising message database perform(s) the steps or functions of providing rideshare credits to a ridesharing user for viewing advertising messages during a ridesharing trip, comprising: detecting a request by the user for a ridesharing trip provided by a rideshare provider, associating, with the request, a user location, a pickup location and a destination location; allocating one or more advertisement messages to the user, with content and duration of the advertisement messages based on at least one of the user location, the pickup location and the destination location; providing the one or more advertisement messages to the user for viewing on the user device during an eligibility period, the eligibility period comprising at least one of: a designated time period before the rideshare trip and a designated time period after the rideshare trip; receiving confirmation that the user has viewed at least one of the one or more advertisement messages during the eligibility period; calculating a rideshare credit amount based on the advertisement messages and the eligibility period; and providing the rideshare credit amount to the user, wherein the eligibility period includes the duration of the rideshare trip. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing credits to riders to be used in future rides based on riders data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-11, and 13-19 further describe the abstract idea of providing credits to riders to be used in future rides based on riders data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erdle et al. (Foreign Application Publication No. WO2021097381A1).

Regarding Claim 1, Erdle teaches a method of calculating rideshare credit amounts based on advertising message content and duration (0028-0031: provide the user 106 with one or more surveys, one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106. [0029] In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106), (0005: calculating the promotional credit towards the ride share trip based on the acceptance of the at least one promotional offer. The promotional credit is included as a monetary credit that is applied towards the ride share trip) comprising: detecting a request by the user for a ridesharing trip provided by a rideshare provider, the request sent from a user device (Fig. 1 122 a portable electronic device); (0004: receive a ride share request from a user to complete the ride share trip and analyze the ride share request to determine ride share trip data associated with the ride share trip),associating, with the request, at least one of: a user location, a pickup location, a destination location and a ride duration; (0027: the ride share promotional application 104 may be configured to communicate with one or more ride share applications and may determine if and when the user 106 requests a ride share trip through a particular ride share service application. The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip),allocating one or more advertisement messages to the user, with content and duration of the advertisement messages based on at least one of the user location, the pickup location and the destination location; (0004: The instructions also cause the processor to determine at least one promotional offer to be offered to the user that is associated with the ride share trip based on the ride share trip data), and (0071: the user 106 may be presented with local promotions, coupons, and/or discounts for participating entities that may be located within a predetermined distance (e.g. 10 miles) to the location of the user 106 or a route of the ride share trip), and (0005: 0005: According to yet another aspect, a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method that includes receiving a ride share request from a user to complete the ride share trip and analyzing the ride share request to determine ride share trip data associated with the ride share trip. The computer- implemented method also includes determining at least one promotional offer to be offered to the user that is associated with the ride share trip based on the ride share trip data),providing the one or more advertisement messages to the user for viewing on the user device (Fig. 1 122 a portable electronic device) during an eligibility period, the eligibility period comprising one or more of: (0028: the ride share promotional application 104 may analyze the ride share trip data to determine one or more promotional offers that may be offered to the user 106 that may be associated with the ride share trip. As discussed in more detail below, the one or more promotional offers may be offered by one or more third party entities (e.g., advertising firms, government institutions, electoral campaigns, pooling institutions, corporations, service oriented companies, retail oriented companies, restaurants, etc.) to provide the user 106 with one or more surveys, one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106), and (0029: In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106),a designated period before the rideshare trip, the duration of the rideshare trip, and a designated period after the rideshare trip; (0027: the ride share promotional application 104 may be configured to communicate with one or more ride share applications and may determine if and when the user 106 requests a ride share trip through a particular ride share service application. The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip),receiving confirmation that the user has viewed of at least one of the one or more advertisement messages (advertisements/survey) during the eligibility period; (0028-0031: provide the user 106 with one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106. [0029] In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106),calculating a rideshare credit amount based on the advertisement messages viewed; and (0054: the user profile 118 may be configured to store an attentiveness quality score that may be calculated by the ride share promotional application 104 to indicate a level of attentiveness that the user 106 may have one or more advertisements, and/or towards the virtual marketplace as presented to the user 106. In other words, the attentiveness quality score may indicate a quality or integrity of the user’s, viewing or listening to an advertisement, and/or browsing through the virtual marketplace. In some configurations, the attentiveness quality score may be used to calculate an amount of promotional credits that may be offered and/or provided to the user 106 such that if the user 106 is associated with a higher attentiveness quality score, they may receive a higher amount of promotional credits for watching/listening to an advertisement, as oppose to if the user 106 is associated with a lower attentiveness quality score),providing the rideshare credit amount to the user, wherein the eligibility period includes a period other than the duration of the rideshare trip; (0098: calculating promotional credits to provide to the user 106. As discussed above, each promotional offer may be accompanied with one or more promotional credits that may be offered to the user 106 in various levels/amounts. The one or more promotional credits may be offered as monetary credits that are applied towards the ride share trip (e.g., the real-time ride share trip currently being completed), monetary credits that are applied towards a future ride share trip by one or more ride share providers, monetary credits that are applied towards a third party purchase that may be completed with one or more third party entities, and/or a monetary credit that is applied towards one or more purchases that may be completed through the virtual marketplace of the ride share promotional application 104), and (claim 3: wherein determining the at least one promotional offer to be offered to the user includes querying a promotions database that includes a plurality of records that are associated with various types of promotional offers).

Regarding Claim 2, Erdle teaches the method of claim 1, wherein the rideshare credit amount is further calculated based on the eligibility period when the advertisement messages are viewed; (0028-0031: provide the user 106 with one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106. [0029] In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106).

Regarding Claim 3, Erdle teaches the method of claim 1, wherein the rideshare credit amount is allocated for use directly with one or more advertisers associated with the advertisement messages; (0026: the ride share promotional application 104 may be used by the user 106 in conjunction with one or more ride share service applications (not shown) that may be provided by one or more respective ride share providers to provide the user 106 with one or more promotional credits that may be used at one or more points in time towards one or more ride share trips that may be completed by one or more of the ride share providers).

Regarding Claim 4, Erdle teaches the method of claim 1, wherein the rideshare credit amount can be exchanged for another rideshare credit amount for use with another rideshare provider; (0098: The one or more promotional credits may be offered as monetary credits that are applied towards the ride share trip (e.g., the real-time ride share trip currently being completed), monetary credits that are applied towards a future ride share trip by one or more ride share providers, monetary credits that are applied towards a third party purchase that may be completed with one or more third party entities, and/or a monetary credit that is applied towards one or more purchases that may be completed through the virtual marketplace of the ride share promotional application 104), and (0060: the user 106 may elect to utilize promotional credits to be stored and applied towards future ride share trips and/or towards a third party purchase with a particular third party entity or through the virtual marketplace. Accordingly, the ride share promotional application 104 may be configured to store the promotional credits earned by the user 106 upon the promotional credit secure wallet 120 to be utilized at one or more future points in time for future ride share travel, third party purchases, and/or virtual marketplace transactions. In other words, the promotional credit secure wallet 120 may serve as a monetary credit storage repository that may be selectively accessed to provide discounts and/or complete payments towards one or more ride share trips at one or more points in time, third party purchases at one or more points in time, and/or virtual marketplace transactions at one or more points in time).

Regarding Claim 5, Erdle teaches the method of claim 1, wherein the eligibility period further comprises one or more of: user’s travel time from the user location to the pickup location; and user’s travel time from the destination location to another location; (0027: The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip).

Regarding Claim 6, Erdle teaches the method of claim 1, wherein the designated time period after the rideshare trip is determined by the rideshare provider; (0027: The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip).

Regarding Claim 7, Erdle teaches the method of claim 1, further including applying the rideshare credit amount to the rideshare trip at the time the rideshare credit amount is provided; (0010: FIG. 4 is a process flow diagram of the method for applying promotional credits towards a current ride share trip or a future activity according to an exemplary embodiment of the present disclosure; and).

Regarding Claim 8, Erdle teaches the method of claim 1, where the rideshare credit amount is stored in a credit bank associated with the user; (0060: the ride share promotional application 104 may be configured to store the promotional credits earned by the user 106 upon the promotional credit secure wallet 120 to be utilized at one or more future points in time for future ride share travel, third party purchases, and/or virtual marketplace transactions. In other words, the promotional credit secure wallet 120 may serve as a monetary credit storage repository that may be selectively accessed to provide discounts and/or complete payments towards one or more ride share trips at one or more points in time, third party purchases at one or more points in time, and/or virtual marketplace transactions at one or more points in time).

Regarding Claim 9, Erdle teaches the method of claim 3, wherein the rideshare credit amount is stored in a credit bank associated with the user and the rideshare provider; (0060: the ride share promotional application 104 may be configured to store the promotional credits earned by the user 106 upon the promotional credit secure wallet 120 to be utilized at one or more future points in time for future ride share travel, third party purchases, and/or virtual marketplace transactions. In other words, the promotional credit secure wallet 120 may serve as a monetary credit storage repository that may be selectively accessed to provide discounts and/or complete payments towards one or more ride share trips at one or more points in time, third party purchases at one or more points in time, and/or virtual marketplace transactions at one or more points in time).

Regarding Claim 12, Erdle teaches a system for calculating rideshare credit amounts based on advertising message content and duration (0028-0031: provide the user 106 with one or more surveys, one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106. [0029] In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106), (0005: calculating the promotional credit towards the ride share trip based on the acceptance of the at least one promotional offer. The promotional credit is included as a monetary credit that is applied towards the ride share trip), comprising: a software application, the software application operative to:detect a request by the user from a user device for a ridesharing trip provided by a rideshare provider; (Fig. 1 122 a portable electronic device); (0004: receive a ride share request from a user to complete the ride share trip and analyze the ride share request to determine ride share trip data associated with the ride share trip),associate, with the request, a user location, a pickup location, a destination location and a ride duration; (0027: the ride share promotional application 104 may be configured to communicate with one or more ride share applications and may determine if and when the user 106 requests a ride share trip through a particular ride share service application. The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip),allocate one or more advertisement messages to the user, with content and duration of the advertisement message based on at least one of the user location, the pickup location and the destination location; (0004: The instructions also cause the processor to determine at least one promotional offer to be offered to the user that is associated with the ride share trip based on the ride share trip data), and (0071: the user 106 may be presented with local promotions, coupons, and/or discounts for participating entities that may be located within a predetermined distance (e.g. 10 miles) to the location of the user 106 or a route of the ride share trip), and (0005: 0005: According to yet another aspect, a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method that includes receiving a ride share request from a user to complete the ride share trip and analyzing the ride share request to determine ride share trip data associated with the ride share trip. The computer- implemented method also includes determining at least one promotional offer to be offered to the user that is associated with the ride share trip based on the ride share trip data), provide the one or more advertisement messages to the user for viewing on a user device (Fig. 1 122 a portable electronic device) during an eligibility period, the eligibility period comprising one or more of: (0028: the ride share promotional application 104 may analyze the ride share trip data to determine one or more promotional offers that may be offered to the user 106 that may be associated with the ride share trip. As discussed in more detail below, the one or more promotional offers may be offered by one or more third party entities (e.g., advertising firms, government institutions, electoral campaigns, pooling institutions, corporations, service oriented companies, retail oriented companies, restaurants, etc.) to provide the user 106 with one or more surveys, one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106), and (0029: In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106), a designated period before the rideshare trip, the rideshare trip, and a designated period after the rideshare trip; (0027: the ride share promotional application 104 may be configured to communicate with one or more ride share applications and may determine if and when the user 106 requests a ride share trip through a particular ride share service application. The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip),receive confirmation that the user has viewed at least one of the one or more advertisement messages (advertisements/survey) during the eligibility period; (0028-0031: provide the user 106 with one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106. [0029] In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106),calculate a rideshare credit amount based on the advertisement messages viewed; and (0054: the user profile 118 may be configured to store an attentiveness quality score that may be calculated by the ride share promotional application 104 to indicate a level of attentiveness that the user 106 may have one or more advertisements, and/or towards the virtual marketplace as presented to the user 106. In other words, the attentiveness quality score may indicate a quality or integrity of the user’s, viewing or listening to an advertisement, and/or browsing through the virtual marketplace. In some configurations, the attentiveness quality score may be used to calculate an amount of promotional credits that may be offered and/or provided to the user 106 such that if the user 106 is associated with a higher attentiveness quality score, they may receive a higher amount of promotional credits for watching/listening to an advertisement, as oppose to if the user 106 is associated with a lower attentiveness quality score),provide the rideshare credit amount to the user, an advertising message database storing the one or more advertisement messages; and (0098: calculating promotional credits to provide to the user 106. As discussed above, each promotional offer may be accompanied with one or more promotional credits that may be offered to the user 106 in various levels/amounts. The one or more promotional credits may be offered as monetary credits that are applied towards the ride share trip (e.g., the real-time ride share trip currently being completed), monetary credits that are applied towards a future ride share trip by one or more ride share providers, monetary credits that are applied towards a third party purchase that may be completed with one or more third party entities, and/or a monetary credit that is applied towards one or more purchases that may be completed through the virtual marketplace of the ride share promotional application 104), and (claim 3: wherein determining the at least one promotional offer to be offered to the user includes querying a promotions database that includes a plurality of records that are associated with various types of promotional offers),one or more user credit banks, each user credit bank operative to store rideshare credit amounts associated with each user; (0060: the ride share promotional application 104 may be configured to store the promotional credits earned by the user 106 upon the promotional credit secure wallet 120 to be utilized at one or more future points in time for future ride share travel, third party purchases, and/or virtual marketplace transactions. In other words, the promotional credit secure wallet 120 may serve as a monetary credit storage repository that may be selectively accessed to provide discounts and/or complete payments towards one or more ride share trips at one or more points in time, third party purchases at one or more points in time, and/or virtual marketplace transactions at one or more points in time).

Regarding Claim 13, Erdle teaches the system of claim 12, wherein the rideshare credit amount is further calculated based on the eligibility period when the advertisement messages are viewed; (0028-0031: provide the user 106 with one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106. [0029] In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106).

Regarding Claim 14, Erdle teaches the system of claim 12, wherein the rideshare credit amount is allocated for use directly with one or more advertisers associated with the advertisement messages; (0026: the ride share promotional application 104 may be used by the user 106 in conjunction with one or more ride share service applications (not shown) that may be provided by one or more respective ride share providers to provide the user 106 with one or more promotional credits that may be used at one or more points in time towards one or more ride share trips that may be completed by one or more of the ride share providers).

Regarding Claim 15, Erdle teaches The system of claim 12, wherein the eligibility period further comprises one or more of: user’s travel time from the user location to the pickup location; and user’s travel time from the destination location to another location; (0027: The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip).

Regarding Claim 16, Erdle teaches the system of claim 12, wherein the rideshare credit amount may be applied to the rideshare trip at the time the rideshare credit amount is provided; (0010: FIG. 4 is a process flow diagram of the method for applying promotional credits towards a current ride share trip or a future activity according to an exemplary embodiment of the present disclosure).

Regarding Claim 17, Erdle teaches the system of claim 12, wherein each user credit bank further comprises one or more rideshare credit banks with each of the rideshare credit banks associated with a specific rideshare provider; (0060: the ride share promotional application 104 may be configured to store the promotional credits earned by the user 106 upon the promotional credit secure wallet 120 to be utilized at one or more future points in time for future ride share travel, third party purchases, and/or virtual marketplace transactions. In other words, the promotional credit secure wallet 120 may serve as a monetary credit storage repository that may be selectively accessed to provide discounts and/or complete payments towards one or more ride share trips at one or more points in time, third party purchases at one or more points in time, and/or virtual marketplace transactions at one or more points in time).

	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdle et al. (Foreign Application Publication No. WO2021097381A1) in view of Rakah et al., (U.S. Patent Application Publication No. 20180211541).
	As to Claim 10, Erdle teaches the method of claim 1, further comprising: (0039: The promotions database 114 may be configured as a relational database that includes a plurality of records that may be associated with various types of promotional offers that may be provided to various users of the ride share promotional application 104),detecting a second request from a second user (Examiners interpretation: in paragraph 0039 they talk about various users that means its being provided to plurality of users that are ride shares which is the second user) for a second rideshare trip;  (0004: receive a ride share request from a user to complete the ride share trip and analyze the ride share request to determine ride share trip data associated with the ride share trip),associating, with the second request, a second user location, a second pickup location, a second destination location and a second trip duration; (0027: the ride share promotional application 104 may be configured to communicate with one or more ride share applications and may determine if and when the user 106 requests a ride share trip through a particular ride share service application. The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip),allocating a second set of one or more advertisement messages to the second user based on at least one of the second user location, the second pickup location and the second destination location; (0004: The instructions also cause the processor to determine at least one promotional offer to be offered to the user that is associated with the ride share trip based on the ride share trip data), and (0071: the user 106 may be presented with local promotions, coupons, and/or discounts for participating entities that may be located within a predetermined distance (e.g. 10 miles) to the location of the user 106 or a route of the ride share trip), and (0005: 0005: According to yet another aspect, a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method that includes receiving a ride share request from a user to complete the ride share trip and analyzing the ride share request to determine ride share trip data associated with the ride share trip. The computer- implemented method also includes determining at least one promotional offer to be offered to the user that is associated with the ride share trip based on the ride share trip data),providing the second set of one or more advertisement messages to the second user for viewing on a second user device during a second eligibility period; (0028: the ride share promotional application 104 may analyze the ride share trip data to determine one or more promotional offers that may be offered to the user 106 that may be associated with the ride share trip. As discussed in more detail below, the one or more promotional offers may be offered by one or more third party entities (e.g., advertising firms, government institutions, electoral campaigns, pooling institutions, corporations, service oriented companies, retail oriented companies, restaurants, etc.) to provide the user 106 with one or more surveys, one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106), and (0029: In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106), (0027: the ride share promotional application 104 may be configured to communicate with one or more ride share applications and may determine if and when the user 106 requests a ride share trip through a particular ride share service application. The ride share promotional application 104 may be configured to analyze the user’s ride share request to determine ride share trip data that may be associated with the requested ride share trip. The ride share trip data that may be determined from the user’s ride share request may include, but may not be limited to, a type of ride share service vehicle requested (e.g., a luxury vehicle, a premium vehicle, a quiet ride experience vehicle, a low cost customer ride pooling vehicle), an estimated duration of the ride share trip (that may be based on the ride share pickup location, an estimated duration of a wait time of the user 106 for arrival of a ride share vehicle 108 to start the ride share trip, the ride share drop off location, traffic in between the locations, etc.), a remaining duration of the current ride share trip, point of interest data that may be associated with the ride share pickup location and/or the ride share drop off location, location related information associated with one or more locations (e.g., city, state, region) at which the ride share trips is occurring, and/or a time of day (e.g., morning, afternoon, evening, night) of the ride share trip),receiving confirmation that the second user has viewing of at least one of the second set of one or more advertisement messages during the eligibility period; (0028-0031: provide the user 106 with one or more advertisements, and/or custom content that may allow the third party entities to collect information from the user 106 and/or provide information to the user 106. [0029] In one or more embodiments, the one or more promotional offers may include offers for the user 106 to complete one or more surveys that may be associated with one or more topics that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time such as at a point in time before a ride share trip or at a point in time that is independent of the ride share trip. The one or more promotional offers may also include offers to be presented with audio and/or visual advertisements that may be presented to the user 106 during the duration of the wait times of the user 106 for the ride share vehicle 108, the duration of the ride share trips, and/or at one or more additional points in time. The one or more surveys and/or one or more advertisements may be presented with content (e.g., questions, marketing) that are provided by one or more than one third party entity. For example, one corporation or more than one corporation may present questions that may be included within one or more surveys that may be associated with one or more topics that may be presented to the user 106),calculating a rideshare credit amount based the second set of advertisement messages; and (0054: the user profile 118 may be configured to store an attentiveness quality score that may be calculated by the ride share promotional application 104 to indicate a level of attentiveness that the user 106 may have one or more advertisements, and/or towards the virtual marketplace as presented to the user 106. In other words, the attentiveness quality score may indicate a quality or integrity of the user’s, viewing or listening to an advertisement, and/or browsing through the virtual marketplace. In some configurations, the attentiveness quality score may be used to calculate an amount of promotional credits that may be offered and/or provided to the user 106 such that if the user 106 is associated with a higher attentiveness quality score, they may receive a higher amount of promotional credits for watching/listening to an advertisement, as oppose to if the user 106 is associated with a lower attentiveness quality score),providing the rideshare credit amount to the second user, wherein the second eligibility period includes ta period other than the duration of the second rideshare trip, and (0098: calculating promotional credits to provide to the user 106. As discussed above, each promotional offer may be accompanied with one or more promotional credits that may be offered to the user 106 in various levels/amounts. The one or more promotional credits may be offered as monetary credits that are applied towards the ride share trip (e.g., the real-time ride share trip currently being completed), monetary credits that are applied towards a future ride share trip by one or more ride share providers, monetary credits that are applied towards a third party purchase that may be completed with one or more third party entities, and/or a monetary credit that is applied towards one or more purchases that may be completed through the virtual marketplace of the ride share promotional application 104), and (claim 3: wherein determining the at least one promotional offer to be offered to the user includes querying a promotions database that includes a plurality of records that are associated with various types of promotional offers).
Erdle does not teach wherein the second rideshare trip is partially overlapping with the rideshare trip and is fulfilled by the same rideshare vehicle.
However Rakah teaches wherein the second rideshare trip is partially overlapping with the rideshare trip and is fulfilled by the same rideshare vehicle; (0155: Assignment module 610 may further assign the users to rideshare vehicles in a fleet. For example, assignment module 610 may assign a first user to a first rideshare vehicle. In addition, assignment module 610 may assign a second user to the first rideshare vehicle. For example, assignment module 610 may combine the first user and the second user based on the closeness of a pick-up location of the first user to a pick-up location and/or a destination of the second user, the closeness of a destination of the first user to the pick-up location and/or the destination of the second user, overlap between a first predicted route from the pick-up location of the first user to the destination of the first user and a second predicted route from the pick-up location of the second user to the destination of the second user, or the like. The predicted routes may be calculated using one or more maps, optionally in combination with traffic information. The one or more maps may be retrieved from one or more memories and/or using the communications interface. Similarly, the traffic information may be retrieved from one or more memories and/or using the communications interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdle to include wherein the second rideshare trip is partially overlapping with the rideshare trip and is fulfilled by the same rideshare vehicle of Rakah. Motivation to do so comes from the knowledge well known in the art that wherein the second rideshare trip is partially overlapping with the rideshare trip and is fulfilled by the same rideshare vehicle would help save on time and money on assigning two different vehicles for two riders which would therefore make the method/system more profitable and efficient.

	As to Claim 11, Erdle and Rakah teach the method of claim 10.
Rakah further teaches where the rideshare trip and the second rideshare trip share one of a common pickup location and a common destination location; (0155: Assignment module 610 may further assign the users to rideshare vehicles in a fleet. For example, assignment module 610 may assign a first user to a first rideshare vehicle. In addition, assignment module 610 may assign a second user to the first rideshare vehicle. For example, assignment module 610 may combine the first user and the second user based on the closeness of a pick-up location of the first user to a pick-up location and/or a destination of the second user, the closeness of a destination of the first user to the pick-up location and/or the destination of the second user, overlap between a first predicted route from the pick-up location of the first user to the destination of the first user and a second predicted route from the pick-up location of the second user to the destination of the second user, or the like. The predicted routes may be calculated using one or more maps, optionally in combination with traffic information. The one or more maps may be retrieved from one or more memories and/or using the communications interface. Similarly, the traffic information may be retrieved from one or more memories and/or using the communications interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include where the rideshare trip and the second rideshare trip share one of a common pickup location and a common destination location. Motivation to do so comes from the knowledge well known in the art that where the rideshare trip and the second rideshare trip share one of a common pickup location and a common destination location would help save on time and money on assigning two different vehicles for two riders which would therefore make the method/system more profitable and efficient.


Claim(s) 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdle et al. (Foreign Application Publication No. WO2021097381A1) in view of Joa, (U.S. Patent Application Publication No. 20140164089).

	As to Claim 18, Erdle teaches the system of claim 12.
Erdle does not teach wherein the rideshare credit amount is convertible into a non-monetary reward.
However Joa teaches wherein the rideshare credit amount is convertible into a non-monetary reward; (0047: the rewards themselves may be non-monetary. For example, sellers may offer virtual badges or other non-monetary rewards for certain behavior by a user. In some embodiments, one or more of these non-monetary rewards may be converted into or redeemed for another reward (such as points, cash, airline miles, gifts, or any other type of reward). Incorporating non-monetary rewards into its analysis may enable reward module 100 to improve its reward suggestions by identifying additional, non-monetary rewards that users may find valuable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdle to include wherein the rideshare credit amount is convertible into a non-monetary reward of Joa. Motivation to do so comes from the knowledge well known in the art that wherein the rideshare credit amount is convertible into a non-monetary reward would provide more options for the rider to use the credits in a way the rider wants to use them and that would encourage more riders to use the service and would therefore make the method/system more profitable.

As to Claim 19, Erdle teaches the system of claim 13.
Erdle does not teach wherein rideshare credit amount is convertible into a non-monetary reward.
However Joa teaches wherein rideshare credit amount is convertible into a non-monetary reward; (0047: the rewards themselves may be non-monetary. For example, sellers may offer virtual badges or other non-monetary rewards for certain behavior by a user. In some embodiments, one or more of these non-monetary rewards may be converted into or redeemed for another reward (such as points, cash, airline miles, gifts, or any other type of reward). Incorporating non-monetary rewards into its analysis may enable reward module 100 to improve its reward suggestions by identifying additional, non-monetary rewards that users may find valuable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdle to include wherein rideshare credit amount is convertible into a non-monetary reward of Joa. Motivation to do so comes from the knowledge well known in the art that wherein rideshare credit amount is convertible into a non-monetary reward would provide more options for the rider to use the credits in a way the rider wants to use them and that would encourage more riders to use the service and would therefore make the method/system more profitable.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Best Rideshare Advertising Companies To Make More Money” describes “Vugo was one of the first companies on the rideshare advertising scene a few years ago and since that time, we’ve seen a plethora of other advertising companies come and go. Combined, these companies have raised millions of dollars, signed up thousands of drivers and it’s clear that the ‘rideshare advertising’ category has a lot of potential. The industry is still pretty young though, and it can be hard to tell which companies are legit and which aren’t. Today, we’re going to take you through the top advertising companies that are paying drivers for everything from providing infotainment tablets to passengers to wrapping your car with an ad and putting a digital billboard up top. New Lyft Driver - Earn 1500:week These companies won’t be for everyone but as you’ll see below, the income you can make is pretty substantial with some of these services. I’m plenty willing to sell out a little to make some extra money – after all, it’s all about working smarter, not harder. The companies below are at various sizes and stages. Most claim to get drivers a few hundred extra dollars per month by placing ads on their cars.”.

	
Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20160034845A1 teaches similar invention which describes Since we’re independent contractors, Uber or Lyft have little direct control over how we decorate or customize our vehicles. Uber has even partnered with companies like Cargo, so it’s clear that they approve of some of these companies. And even if they do not directly state their approval, Uber and Lyft will NOT deactivate you for
using them. I have never heard of this happening once in the past 5 years. Both companies are getting sued left and right as the classification of drivers (employee vs independent contractor) debate has intensified, and I think they realize that directing your “contractors” to not do this would look really bad in court. That being said, there are a couple caveats. If you use a car wrapping or billboard service, you may not pass inspection if you go to an Uber or Lyft lot. But you can always get your car inspected before wrapping or you can go to a virtual mechanic (like Rideshare Mechanic) and pass that way.
You can also run into some trouble with local authorities (particularly airports) for displaying ads on the exterior of your car. Make sure to check your local laws and regulations before trying this out.
Personally, I don’t care what Uber and Lyft think, and if they want me to remove ads from my vehicle they can go ahead and restore the rate cards to a living wage and go back to old-school surge.
Now, there are a few categories these will fall under. Let’s look at the top in each category.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682